FILED
                           NOT FOR PUBLICATION
                                                                            MAR 26 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LAWRENCE BENNETT,                                No.   16-35754

              Plaintiff-Appellant,               D.C. No. 1:15-CV-03065-MKD

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Commissioner
Social Security,

              Defendant-Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
            Mary K. Dimke, United States Magistrate Judge, Presiding

                            Submitted March 23, 2018**

Before:      FARRIS, CANBY and LEAVY, Circuit Judges.

      Lawrence Bennett appeals from the district court’s judgment reversing and

remanding for further proceedings, rather than immediate payment of benefits, the

decision of the Commissioner of Social Security denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability insurance benefits under Title II of the Social Security Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district

court’s decision to remand for further proceedings rather than immediate payment

of benefits. See Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir. 2000). We

reverse and remand for immediate payment of benefits because the three prongs of

the credit-as-true rule are satisfied and the record does not raise any serious doubt

that Bennett is disabled.

      Under the credit-as-true rule, where (1) the record has been fully developed

and further administrative proceedings would serve no useful purpose; (2) the ALJ

has failed to provide legally sufficient reasons for rejecting evidence, whether

claimant testimony or medical opinion; and (3) if the improperly discredited

evidence were credited as true, the ALJ would be required to find the claimant

disabled on remand, we remand for an award of benefits. Revels v. Berryhill, 874
F.3d 648, 668 (9th Cir. 2017). Even where the three prongs have been satisfied,

this Court will not remand for immediate payment of benefits if “the record as a

whole creates serious doubt that a claimant is, in fact, disabled.” Garrison v.

Colvin, 759 F.3d 995, 1021 (9th Cir. 2014).

      Here, the first prong of the credit-as-true rule is satisfied because the record

is fully developed and there is no indication that further proceedings would serve a


                                           2
useful purpose. This district court remanded this case to the agency for further

proceedings once before, and three administrative hearings have been held. The

record contains ample testimony from Bennett and several opinions from Bennett’s

treating physicians, as well as testimony from two non-examining medical experts,

Drs. Asher and DeBolt. In remanding for further proceedings once again, the

district court did not express any need for the ALJ to develop the record, resolve

conflicts or ambiguities, or consider additional evidence. Although the

Commissioner asserts that further proceedings are necessary to address conflicting

and ambiguous evidence concerning Bennett’s disability onset date, the

Commissioner’s assertion is unconvincing because the evidence to which the

Commissioner cites is not conflicting or ambiguous, or the ALJ already addressed

it and the Commissioner fails to identify any benefit in allowing the ALJ to revisit

it on remand. See Garrison, 759 F.3d at 1021 (holding that the district court

abused its discretion in remanding for further proceedings rather than immediate

payment of benefits because remand to allow ALJ a “mulligan” does not qualify as

a “useful purpose” under first prong of credit-as-true rule).

      The second prong of the credit-as-true rule is satisfied because, as the district

court correctly determined, the ALJ failed to articulate specific, clear, and

convincing reasons for discounting Bennett’s testimony and improperly rejected or


                                           3
ignored testimony from Drs. Asher and DeBolt and the opinions of Bennett’s

treating physicians, including Drs. Dubek and Calayan.

      The third prong of the credit-as-true rule is satisfied because the ALJ would

have to find Bennett disabled on remand if Bennett’s testimony, Dr. Asher’s

testimony, Dr. DeBolt’s testimony, or the opinions of Drs. Dubek or Calayan were

credited as true, given that each indicates that Bennett was disabled during the

relevant period from March 1, 1997, through June 30, 2002.

      Finally, the record does not raise any serious doubt that Bennett was

disabled during the relevant period, and the Commissioner fails to offer any

persuasive argument to the contrary. See id. at 1022-23.

      Because the three prongs of the credit-as-true rule are satisfied and the

record does not raise any serious doubt that Bennett was disabled during the

relevant period, the district court erred by not remanding this case for immediate

payment of benefits. Accordingly, we reverse the district court’s order with

instructions to remand this case to the agency for immediate payment of benefits.

See id. at 1023.1

      REVERSED in part and REMANDED.


      1
        Bennett’s arguments to the district court sufficed to raise the question
whether remand should direct the crediting of favorable testimony and an award of
benefits. There was no waiver of this issue.
                                          4